Citation Nr: 0119049	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  92-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The case returns to the Board following remands to the RO in 
October 1992 and May 1996.  

The Board notes that the veteran's appeal originally included 
the issue of service connection for multiple sclerosis (MS).  
However, in a November 1996 statement, his representative 
indicated that he stated, and authorized the representative 
to tell VA, that he did not now or ever have MS.  The veteran 
confirmed those statements in a May 1998 report of contact.  
In addition, in a May 2000 statement, the veteran's 
representative related that the only question at issue was 
service connection for a mental disorder.  The Board 
construes the statements from the veteran and his 
representative as a withdrawal of his substantive appeal on 
the issue of service connection for MS.  See 38 C.F.R. § 
20.204 (2000).  Therefore, that issue is not currently before 
the Board.  

Although the issue of service connection for MS is withdrawn, 
the Board notes that, in a November 1993 statement, the 
veteran alleged that he suffered right-sided neurological 
problems as a result of an adverse reaction to vaccinations 
administered in service.  He reiterated that argument in the 
May 1998 report of contact.  The Board finds that the RO has 
not developed or adjudicated this claim, which is therefore 
referred to that office for the appropriate action.  

In addition, in a November 1996 statement, the veteran's 
representative raised the issue of an increased rating for 
the veteran's service-connected thoracic nerve disability.  
Review of the claims folder does not reveal development or 
adjudication of that claim.  It is referred to the RO for the 
appropriate action. 

REMAND

In the May 1996 remand, the Board instructed the RO to secure 
from the veteran detailed information concerning his alleged 
in-service stressors and to attempt to verify those stressors 
through the U.S. Army & Joint Services Environmental Support 
Group (now known as the U.S. Armed Services Center for 
Research of Unit Records) (USASCRUR).  As noted in the 
remand, the February 1991 VA psychiatric examination report 
shows a diagnosis of PTSD.  The only recorded stressor was 
"a zillion scary situations," such as being driven down an 
alley where people were waiting to ambush him and killing 
somebody.  The December 1992 VA psychiatric examination 
report also shows a diagnosis of PTSD.  His symptoms included 
dreaming "about a murder they tried to pin on him."    

In response to the September 1996 letter from the RO, the 
veteran's representative submitted a November 1996 statement 
that described stressors as related by the veteran.  The 
stressors included an incident in April 1968 in which the 
veteran was attacked and killed his attacker, as well as his 
experience being questioned from December 1968 to March 1969 
in connection with a murder of a Vietnamese civilian.  The 
statement included the veteran's unit and location 
information and approximate dates the incidents occurred.  
However, review of the claims folder reveals no indication 
that the RO ever forwarded to USASCRUR the stressor 
information provided by the veteran.   

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Therefore, although the Board is cognizant of 
the length of time that has expired since the initial 
adjudication of the claim, another remand is required for 
compliance with prior remand instructions.  

Also in the May 1996 remand, the Board instructed the RO to 
attempt to obtain records concerning the 1969 Criminal 
Investigation Division (CID) investigation into the murder of 
a Vietnamese civilian.  The January 1999 response from the 
U.S. Army Crime Records Center stated that a search of the 
Army criminal file indexes using the veteran's identifying 
information revealed no files responsive to the RO's request.  
However, the May 2000 statement from the veteran's 
representative questioned whether the response stated that no 
records existed or that no records were available for release 
under the Freedom of Information Act.  On remand, the RO 
should attempt to clarify the matter and take additional 
action, if necessary.  

Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  When readjudicating 
the issue of service connection for PTSD on remand, the RO 
should ensure compliance with the new law's provisions as 
required.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Army 
Crime Records Center and inquire as to 
whether its January 1999 response to its 
request for records was intended to 
stated that no records existed or that no 
records were available for release under 
the Freedom of Information Act.  If 
pertinent records are available, the RO 
should take the necessary steps to secure 
them.  

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The claims file, must be made available 
to the examiner for review.  Regarding 
the claim for PTSD, the RO must provide 
the examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner must also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


